2 N.Y.3d 790 (2004)
RHONDA COVINGTON, Appellant,
v
CARLTON WALKER, Respondent.
Court of Appeals of the State of New York.
Submitted April 5, 2004.
Decided May 13, 2004.
Motion for assignment of counsel granted and Alan J. Pierce, Esq., care of Hancock & Estabrook, LLP, 1500 MONY Tower I, P.O. Box 4976, Syracuse, NY 13221-4976 is assigned without fee to represent respondent on the appeal herein. Counsel may, however, apply for reimbursement of necessary disbursements incurred in connection with the assignment.